Detailed Action
1. 	This Action is in response to Applicant's patent application filed on September 21, 2020. Claims 1-20 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement submitted within this application has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-20, the prior art of record of CHHABRA; Kapil et al. discloses at paragraph 25 a wireless communication device can also switch between a MIMO mode/rate and a MISO mode/rate that can provide certain data transfer characteristics, e.g., a higher data throughput, a higher signal quality level, a quality of service (QoS) that satisfies a QoS threshold, and/or greater connection stability than a SISO mode/rate, particularly when the wireless AP uses transmitter beam forming to concentrate multiple parallel signals of a spatial stream to add constructively when received by a single RF receive chain of the wireless communication device. The wireless communication device can determine whether data transfer characteristics for an application, e.g., an application data transfer rate (throughput) and/or application 
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 1-20 of the claimed invention when considered as a whole. And further in view of the following limitation(s) when considered as a whole in the claimed invention “provide a transition recommendation addressed to the electronic device based at least in part on the difference in the first capability and the second capability, wherein the transition recommendation recommends that the electronic device transition from the first WLAN to a second WLAN that has the second capability.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Teyeb; Oumer et al. (US 20160242078 A1) discloses at paragraph 32 moving the traffic from the first network node of the second wireless communication network to the second network node of the second wireless communication network.
	Bennett, Richard L. (US 20050047371 A1) discloses at paragraph 12 facilitating a WLAN communication session handover from service of a first wireless communications access point (first access point) to service of a second wireless 
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
January 26, 2022